United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-2849
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                           Allen Frederick Wichtendahl

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                              Submitted: May 8, 2015
                               Filed: May 14, 2015
                                  [Unpublished]
                                  ____________

Before WOLLMAN, MURPHY, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

      Allen Wichtendahl pleaded guilty to mail fraud, securities fraud, and money
laundering. After a three-day sentencing hearing, the district court1 sentenced him

      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
to a total of 264 months in prison, consisting of concurrent terms of 240 months on
the fraud convictions, and 120 months on the money-laundering conviction, with 24
months of that term to be served consecutive to the other terms, and the balance to be
served concurrently. The court further imposed concurrent 3-year terms of supervised
release, ordered restitution of $1,045,300.62, and entered a final order of forfeiture.
Wichtendahl appeals, and his counsel has filed a brief under Anders v. California, 386
U.S. 738 (1967).

       As for counsel’s arguments, we have reviewed the district court’s application
of the Guidelines de novo, and its findings of fact for clear error, see United States
v. Betts, 509 F.3d 441, 445 (8th Cir. 2007), and have found no error. Notably,
Wichtendahl’s 1999 activities were properly considered as relevant conduct because
the evidence presented at the sentencing hearing--consistent with Wichtendahl’s plea
stipulations--show a consistent modus operandi for his fraudulent scheme over the
years, with his 1999 activities being substantially connected to his activities between
2009 and 2013, see U.S.S.G. § 1B1.3 comment. n.9(A); and the district court thus
properly assessed a criminal history point for a 1991 sentence that had been imposed
on Wichtendahl for possessing a forged instrument, see U.S.S.G. §§ 4A1.1(c),
4A1.2(e)(2) & comment. n.8. In addition, we find no error in the district court’s
application of specific offense adjustments, including enhancements for the number
of victims and amount of losses, which were based on conservative figures that were
supported by a preponderance of the evidence, notwithstanding Wichtendahl’s
position--which contributed to his loss of an acceptance-of-responsibility adjustment-
-that the court did not take into account legitimate portions of his enterprise. See
United States v. Fladten, 230 F.3d 1083, 1086 (8th Cir. 2000) (per curiam) (noting
witness credibility is issue for district court). Finally, we conclude that the district
court did not abuse its discretion in sentencing Wichtendahl as it did. See United
States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc).




                                          -2-
       Following independent review under Penson v. Ohio, 488 U.S. 75 (1988), we
find no nonfrivolous issues. The judgment is affirmed, and counsel’s motion to
withdraw is granted, subject to counsel’s informing Wichtendahl about procedures
for seeking rehearing or filing a petition for certiorari.
                       ______________________________




                                      -3-